UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 21-1285


PHILIP JAY FETNER,

                   Debtor - Appellant,

             v.

HOTEL STREET CAPITAL, L.L.C.; THOMAS J. ROSS; PAUL ALAN
MORRISON; STEPHEN S. ROSZEL, VII; ROBIN GULICK; MORRIS ROSS &
WHELAN, PLLC; CHRISTOPHER WHELAN; PER BANG-JENSEN; SUSAN
ROSZEL HARTZ; GULICK, CARSON & THORPE, PC,

                   Defendants - Appellees,

             and

KEVIN MCCARTHY,

                   Trustee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:20-cv-00828-AJT-MSN)


Submitted: October 19, 2021                               Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Philip Jay Fetner, Appellant Pro Se. William Leonard Mitchell, II, ECCLESTON &
WOLF, PC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Philip Jay Fetner appeals the district court’s order affirming the bankruptcy court’s

orders approving the trustee’s motion for approval of a settlement and barring Fetner from

future litigation against the other parties to the settlement agreement We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Fetner v. Hotel Street Cap., L.L.C., No. 1:20-cv-00828-AJT-MSN (E.D.

Va. Feb. 5, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3